Bigelow, C. J.
The mortgage under which the petitioner claims as assignee, having been duly foreclosed, clearly vests in him a paramount title to one half of the premises in controversy, which entitles him to seek for partition.
If, as is urged by the respondent, the assignment of the mortgage to the petitioner creates a trust in him by which he is bound, we do not see that the partition for which he seeks will violate that trust. And if it would, we know of no ground on which an alleged violation of a trust can be set up in a court of law as an answer to a valid legal title in the petitioner. A remedy for the enforcement and regulation of a trust must he sought in equity.

Partition ordered.